DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed January 22, 2021. In virtue of this communication, claims 16-31 are currently patentable. 

Allowable Subject Matter
Claims 16-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Vescovi (US 11145294 B2) in view of Kennedy (US 20180188054 A1) discloses building customized media programs for a specified duration are provided. An example media-playback device for generating customized media programs for a route to a specified duration includes a user preferences engine to determine a user's listening preferences, a duration engine to determine a duration of the route, and a duration-based media program engine for building a playlist of news and entertainment media content based on the duration of the route and the preferences of the user. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically evaluating virtual contents reproduced in motor vehicles, comprising: detecting whether reproduction of the virtual contents in the motor vehicles has been terminated by vehicle occupants, respectively; transferring relevant data characterizing sections of routes traveled by the motor vehicles during reproduction of the virtual contents, and at least one of the virtual contents and states of vehicle occupants during the reproduction of the virtual contents, respectively, to a vehicle-external server device, upon detection that each respective reproduction of the virtual contents in one of the motor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624